Citation Nr: 0844435	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-42 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service 
connection for a right shoulder disorder.

2.	Entitlement to service 
connection for a left shoulder disorder.

3.	Entitlement to service 
connection for a right knee disorder.

4.	Entitlement to service 
connection for a left knee disorder.

5.	Entitlement to service 
connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1975, and from September 1977 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits sought on appeal.  Jurisdiction over this case was 
later transferred to the RO in Winston-Salem, North Carolina.

The August 2004 Statement of the Case (SOC) in this matter 
listed additional issues of entitlement to service connection 
for bilateral elbow, hand and ankle disabilities.  In his 
October 2004 VA Form 9 (Substantive Appeal) the veteran 
clarified that he is appealing the denial only of those 
issues indicated above on the title page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.











REMAND

There is additional development of the record that must be 
completed prior to issuance of a decision on the matters on 
appeal.  

Under the duty to assist VA will take reasonable measures to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim, to include if necessary providing him 
a VA medical examination.  38 U.S.C.A. § 5103A(d) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008).  Based on the 
reasons specified below, a VA examination by an orthopedist 
to determine the current diagnosis and likely etiology of the 
claimed disabilities is found to be warranted.

At the outset, the RO had previously arranged for the veteran 
to undergo examinations in April 2004 for several conditions 
claimed, and the record shows he then failed to report.  
However, soon afterwards the veteran contacted the RO and 
informed that office he had been outside the country on 
travel as a government contractor and had not received notice 
of the examinations beforehand.                   He 
requested that the examinations be re-scheduled, and while 
the RO took such action on another claim for service 
connection for hearing loss, it did not similarly follow-up 
on the claimed orthopedic disorders.  The veteran's 
explanation for nonappearance at this examination provides a 
good cause justification under              38 C.F.R. § 
3.655(a) and it should accordingly be rescheduled.

The current evidence requires a VA examination taking into 
consideration the veteran's December 2002 statement that he 
experienced injuries to the shoulder, knee, elbows and other 
joints as a member of special operations units.  He explains 
that he routinely participated in parachute jumps, repelling 
and fast rope insertions, and cold water dives as a Navy SEAL 
and an Explosive Ordinance Disposal technician and he 
describes stresses to his joints from several of these 
exercises. 

The service treatment records show treatment for low back 
pain beginning in      April 1975.  In July 1983 he again 
underwent evaluation for low back pain.                    An 
evaluating physician in October 1987 found left side lower 
back musculoskeletal strain.
A March 1970 treatment record initially indicates the veteran 
was evaluated for a "smashed knee" with swelling around the 
joint area.  There are additional records as to reported knee 
pain, and the most recent was in June 1992 for right patellar 
tendonitis.  A July 1974 inpatient record indicates the 
veteran had sustained an open fracture of the tibia and 
fibula of the left leg following a motorcycle accident that 
was considered to have occurred in the line of duty.  He 
underwent a six-month period of limited duty afterwards. 

On a September 1979 consultation the veteran was treated for 
left shoulder pain with crepitus on motion and muscle 
guarding.  In April 1991 the veteran was seen for a complaint 
of right shoulder pain over the past several months, and the 
preliminary diagnosis was bursitis of the right shoulder.  An 
October 1991 report states an assessment of bilateral 
arthritis at the right acromioclavicular joint, also noted on 
a January 1992 periodic review examination.  

The veteran's assertions as to the current symptoms affecting 
the identified joints are competent evidence in furtherance 
of the existence of the claimed disabilities. See e.g., 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(indicating competency of lay testimony to describe symptoms 
that support a later diagnosis by a medical professional).  
An examination should be obtained to determine whether any 
present condition is causally attributable to the veteran's 
service, based on his description of his occupational duties 
during service as well as the documented medical history.

While this case is on remand, the RO should provide another 
opportunity for the veteran to identify additional sources of 
treatment for the disorders claimed including both VA and 
private treatment providers, and then obtain these treatment 
records as warranted.  38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 
3.159(c)(1)-(2).

In addition, the record reflects that the veteran previously 
had been scheduled for a March 2007 personal hearing at the 
RO before a Veterans Law Judge of the Board. On the day prior 
to the hearing the veteran contacted the RO by telephone and 
indicated that he would not be able to attend the scheduled 
hearing, and requested that it be rescheduled.  The report 
does not state what the circumstances were that required a 
new hearing date.  There is no indication so far that the RO 
has taken any action on this request.  As a result, on remand 
the RO should request clarification on whether the veteran 
still wants to attend such hearing, and if so it should 
schedule one accordingly.

Accordingly, the case is REMANDED for the following action:

1.	Contact the veteran and clarify whether 
he is still requesting a Travel Board 
hearing on the matter on appeal, and 
provided this is so, then schedule this 
hearing.

2.	Request that the veteran identify any 
additional health care providers, both VA 
and non-VA, that have treated him for the 
claimed disorders since his separation 
from service.  The veteran should be 
provided with the necessary medical 
authorization forms for the release of any 
private treatment records not currently on 
file.  Then obtain all further identified 
records based on his response.

If the request for records from any of 
these sources is unsuccessful, make all 
reasonable follow-up attempts. Also, if it 
is determined these records cannot be 
obtained or that further efforts to obtain 
them would clearly be futile, notify the 
veteran of this in accordance with              
38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 
3.159(e).

3.	Schedule the veteran for an examination 
with an orthopedist pertaining to the 
claimed disabilities on appeal.  The 
claims folder must be made available for 
the examiner to review.  All tests deemed 
necessary should be accomplished.  The VA 
examiner should provide a clinical 
diagnosis as to all current disabilities 
involving the bilateral knees, bilateral 
shoulders, and lower back.          The 
physician must then address whether it is 
at least as likely as not (e.g., a 50 
percent or greater likelihood) that the 
diagnosed disorder(s) is/are causally 
related the veteran's military service.  
In providing the requested determination, 
the examiner should consider the relevant 
documentation from service, as well as the 
veteran's own assertions regarding 
occupational duties that he indicates 
caused continuing stress to several joint 
areas.

A complete rationale must be provided for 
any opinion offered in a typewritten 
report.  If the VA examiner concludes that 
an opinion cannot be offered without 
engaging in speculation then the examiner 
should so indicate. 

4.	Then review the claims file.  If any of 
the directives specified in this remand 
have not been implemented, appropriate 
corrective action should be undertaken 
before readjudication.  Stegall v. West, 
11 Vet. App. 268 (1998). 

5.	Thereafter, the RO should readjudicate 
the claims for entitlement to service 
connection for a right shoulder disorder, 
left shoulder disorder, right knee 
disorder,            left knee disorder, 
and low back disorder.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

